Citation Nr: 1243511	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  11-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent, prior to July 19, 2011, for bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 50 percent, as of July 19, 2011, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.  He is the recipient of the Silver Star Medal for conspicuous gallantry and intrepidity in combat.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability evaluation for his service-connected bilateral hearing loss to 40 percent disabling, effective August 7, 2009.  

In a February 2012 rating decision, the RO increased the evaluation for the Veteran's service-connected bilateral hearing loss to 50 percent disabling, effective July 19, 2011.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In July 2011 and April 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As noted in the introduction, the Board remanded the claims to the AMC for additional development in July 2011 and more recently in April 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In the April 2012 remand, the Board requested that the AMC obtain copies of the Veteran's audiograms conducted on May 14, 2009 and November 2010, from the Miami VA Medical Center.  The Board noted that the audiology consultation notes from the dates were of record in the Veteran's claims folder, but the actual audiogram results/charts were not.  The Board specifically indicated that such results from the two stated VA audiological consultations are particularly relevant in determining whether an increased rating is warranted prior to July 19, 2011.  See the April 2012 remand.  

In an April 2012 Report of General Information, a Veterans Service Representative (VSR) of the AMC contacted the Compensation and Pension (C&P) Office in Miami, Florida.  In the report, the VSR stated that she spoke with a representative from the C&P office and was told that the VA audiological consultations performed on May 14, 2009, and November 17, 2010, were just consultations and not C&P examinations, as C&P examinations were not performed on those days.  See the April 2012 Report of General Information.  

The Board acknowledges the April 2012 report from the VSR, but finds that the AMC contacted the incorrect office to obtain the necessary reports.  According to the May 2009 and November 2009 VA outpatient treatment reports, the audiological consultations were noted as being annual audiologic evaluations and were conducted at the Miami VA Healthcare system.  The May 2009 VA audiology consultation notes that air conduction thresholds and speech audiometry were both completed with results being out of normal limits.  The Veteran's word recognition testing scores were reported as 56 percent at 100 decibel hearing level (dBHL) in the right ear and 64 percent at 95 dBHL in the left ear.  The November 2010 VA audiology consult also notes that testing was completed for air conduction thresholds and word recognition testing.  Word recognition scores were 60 percent at the 100 dBHL in the right ear and 64 percent at 100 dBHL in the left ear.  It was also specifically reported that test results were entered in the audiogram module.  Based on the reported information contained within the May 2009 and November 2010 VA audiology consultation notes, actual audiogram testing was performed on the dates and audiogram results/charts must be obtained, as the results are relevant in determining whether an increased rating is warranted prior to July 19, 2011.  On remand, the AMC should make arrangements to obtain the actual audiogram results/charts from the May 2009 and November 2010 VA audiology consultations.  See Stegall, 11 Vet. App. at 271.  

The Board emphasizes that given the possibility of additional relevant evidence, a new VA examination should be scheduled to ascertain the Veteran's current severity of his service-connected bilateral hearing loss.  Any additional VA treatment records dated after August 2012, the date of the most recent VA treatment records in the claims file, should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's audiograms conducted on May 14, 2009 and November 17, 2010, from the Miami VA Healthcare System.  The Board points out that the audiology consultation notes from these dates are already in the claims folder; however, the audiogram results are not.  It is the actual audiogram results/charts that should be obtained.  A request should be made for all test results that were entered into the audiogram module. 

If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

2.  Obtain updated treatment records for hearing loss, dated after August 2012, from the Miami VA Healthcare System in Miami, Florida.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  

All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  

The examiner must also provide a full description of the functional effects caused by the hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

 4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the Veteran's claims on appeal.  If the claims remain denied, the Veteran and his representative should be provided an appropriate Supplemental Statement of the Case (SSOC), and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



